Citation Nr: 0947517	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for residuals of a traumatic brain concussion.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a bilateral hearing loss disability.  

3.  Entitlement to a compensable initial disability rating 
for residuals of fractures of the right metatarsals.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1971.  He served in Vietnam and his awards include the Combat 
Infantryman Badge and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In September 2004, the RO granted service 
connection for residuals of a traumatic brain concussion, 
rated as 10 percent disabling, a bilateral hearing loss 
disability, rated as 10 percent disabling, and residuals of 
fractures of the 3rd and 4th metatarsals, rated as 
noncompensable.  By a January 2005 decision, the RO increased 
the evaluation of the brain concussion to 50 percent.  

The RO granted service connection for residuals of fractures 
of the 3rd and 4th metatarsals on the right.  The May 1971 
X-rays also show a comminuted fracture of the right 2nd 
metatarsal, thus the service-connected disability is 
described herein as residuals of fractures of the right 
metatarsals.  

The issues of entitlement to an initial disability rating in 
excess of 50 percent for residuals of a traumatic brain 
concussion and a compensable rating for residuals of 
fractures of the right metatarsals are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The service-connected bilateral hearing loss disability is 
manifested by a pure tone threshold average of 60 decibels 
with discrimination ability of 92 percent correct (numeric 
designation II) on the right; and, by a pure tone threshold 
average of 66 decibels with discrimination ability of 76 
percent correct (numeric designation IV) on the left.  


CONCLUSIONS OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The notice as to ratings and effective dates required by the 
Court in Dingess was not provided prior to the initial 
adjudication.  However, the Veteran was not prejudiced by 
late notice.  The effective date assigned was the earliest 
allowed by law.  He had actual knowledge of his right to 
appeal the ratings and did so.  Notice of the evidence 
necessary to substantiate a claim for a higher rating was 
provided in January 2005, along with an explanation of what 
evidence was to be provided by the Veteran what evidence the 
VA would attempt to obtain on his behalf.  The rating 
criteria were provided in February 2005.  The notice required 
by the Court in Vazquez-Flores vs. Peake, 22 Vet. App. 37, 43 
(2008) was provided in June 2008.  Thereafter, the appellant 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
April 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations and medical 
opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bilateral Hearing Loss Disability

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(d) (2009).  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85, Code 6100 (2009).  The United 
States Court of Veterans Appeals (Court) has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On the authorized VA audiological evaluation, in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
45
80
85
55
Left
15
75
70
75
59

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 84 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "III" for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  

On the authorized VA audiological evaluation, in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
55
85
85
60
Left
20
85
80
80
66

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 76 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "II" for the right ear and "IV" for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a noncompensable rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  

While the Veteran may feel that his service-connected hearing 
loss is so disabling that it warrants a higher rating, the 
objective findings of trained medical professionals using 
accepted test methods and equipment are significantly more 
probative in determining the extent of the disability and 
whether it meets the criteria for a higher rating.  In this 
case, the test results show, by a preponderance of the 
evidence, that the service-connected hearing loss does not 
approximate the criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the bilateral 
hearing loss has not significantly changed and uniform rating 
is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board, as 
did the RO (see supplemental statement of the case dated in 
April 2009), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  
In this regard, the Board finds that there has been no 
showing by the Veteran that this service-connected hearing 
loss has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  Specifically, there is 
no evidence that the hearing loss has required 
hospitalization.  Also, there is no evidence that the hearing 
loss interfered with the Veteran's work or contributed to his 
disability retirement.  On the August 2006 VA audiometric 
examination, the examiner noted that the Veteran had been 
medically retired.  He reported difficulty with conversation, 
in the presence of background noise, which would be expected 
with his type of hearing loss.  It was the opinion of the 
examiner that a disability such as hearing loss alone should 
not render an individual unemployable.  Gainful employment 
should be possible with state of the art amplification and/or 
assistive technology.  In the absence of the required 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the Social Security Administration has found the Veteran 
to be disabled y his anxiety related disorders and affective 
mood disorders.  The RO has awarded TDIU based on the impact 
of all the service-connected disabilities.  There is no 
competent evidence that the service-connected hearing loss, 
by itself, would render the Veteran unemployable.  In fact, 
as discussed in the preceding paragraph, there is a competent 
medical opinion to the effect that the hearing loss would not 
render the Veteran unemployable.  That opinion forms the 
preponderance of evidence on this point.  


ORDER

An initial disability rating in excess of 10 percent for a 
bilateral hearing loss disability is denied.  


REMAND

This claim involves diagnostic code 8045.  The rating 
criteria for that code changed for claims received by VA on 
or after October 23, 2008.  The old criteria will apply to 
claims received before that date, such as this claim.  73 
Fed. Reg. 54693 (September 23, 2008).

In September 2004, the RO granted service connection for a 
brain concussion with a 10 percent rating under diagnostic 
code 8045.  By a rating decision dated in January 2005, the 
rating for the brain concussion was increased to 50 percent 
under diagnostic codes 8045-9326, using the General Rating 
Formula for Mental Disorders.  In November 2005, the RO 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned a 30 percent evaluation under diagnostic 
code 9411, using the General Rating Formula for Mental 
Disorders.  Thus, it appears that the same mental disorder 
manifestations are being rated twice under different 
diagnoses.  The rating of the same manifestations twice under 
different diagnoses or rating codes is strictly prohibited.  
38 C.F.R. § 4.14 (2009).  On the other hand, different 
disability manifestations can be rated separately.  
Cf. VAOPGCPREC 23-97 (July 1, 1997).  Thus, it is necessary 
for adjudicators and the Board to clearly define what mental 
manifestations are being rated as part of the brain 
concussion as distinguished from the PTSD.  Such a 
determination must, of course be based on medical examination 
and opinion.  

The Veteran was in an accident in May 1971 and shortly 
thereafter had X-rays taken at a private hospital.  Review of 
the records does not disclose any follow-up imaging studies 
after the fractures healed and there are no current X-rays.  
To completely understand what the fracture residuals are and 
whether there are malunions, nonunions, or other problems, we 
need current imaging studies.  

Accordingly, the issues of entitlement to an initial 
disability rating in excess of 50 percent for residuals of a 
traumatic brain concussion and a compensable rating for the 
residuals of fractures of the right metatarsals are REMANDED 
for the following action:

1.  The Veteran should be scheduled for 
a VA mental examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
for all conclusions.  

a.  The examiner should distinguish all 
mental manifestations due solely to the 
service-connected PTSD.  

b.  The examiner should distinguish all 
mental manifestations due solely to the 
service-connected brain concussion.  

c.  If there are manifestations which 
are due in part to the PTSD and in part 
to the brain concussion, the examiner 
should provide an opinion as to what 
percentage of that manifestation is at 
least as likely as not due to the brain 
concussion.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

d.  If there are mental manifestations 
that can not be distinguished, in whole 
or in part, as due to the brain 
concussion, as distinguished from the 
PTSD, the examiner should so note with 
a discussion.  

2.  The Veteran should be scheduled for a 
complete series of imaging studies of the 
metatarsals of his right foot, including 
weight bearing and non-weight bearing 
positions.  

The Veteran should be scheduled for a VA 
examination of his right foot, after the 
imaging studies.  The results of the 
imaging studies and the claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should describe all residuals of 
the fractures of the 2nd, 3rd and 4th 
metatarsals in the right foot.  He should 
offer an opinion as to whether the 
residuals are mild, moderate, moderately 
severe, or severe.  He should also provide 
a complete explanation for his opinion.  

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate 
these claims in light of any evidence 
added to the record.  If the highest 
evaluation is not assigned, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


